ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-155535 Dated October 4, 2011 JPMorgan Chase & Co. Return Optimization Securities Linked to Gold due on or about April 19, 2013 Investment Description Return Optimization Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase), with returns linked to the price of gold as described under Indicative Terms  Closing Price in this free writing prospectus (Gold or the Commodity). If the Commodity Return is positive, JPMorgan Chase will repay your principal amount at maturity and pay a return equal to the Commodity Return times the Multiplier of 2.00, up to the Maximum Gain, which will be set on the Trade Date and is expected to be between 30.00% and 35.00%. If the Commodity Return is zero, JPMorgan Chase will repay the full principal at maturity. However, if the Commodity Return is negative, JPMorgan Chase will repay less than your principal amount at maturity, if anything, resulting in a loss of principal that is proportionate to the negative Commodity Return. Investing in the Securities involves significant risks. You may lose some or all of your principal amount. The Securities will not pay interest. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Enhanced Growth Potential  At maturity, the Securities enhance any positive Commodity Return, up to the Maximum Gain. If the Commodity Return is negative, investors will be exposed to the negative Commodity Return at maturity. q Full Downside Market Exposure  If the Commodity Return is negative, investors will be exposed to the negative Commodity Return at maturity resulting in a loss of principal that is proportionate to the Commoditys decline from the Trade Date to the Final Valuation Date. You may lose some or all of your principal amount. Any payment on the Securities, including any repayment of your principal amount, is subject to the creditworthiness of JPMorgan Chase. Key Dates Trade Date 1 October 14, 2011 Settlement Date 1 October 19, 2011 Final Valuation Date 2 April 16, 2013 Maturity Date 2 April 19, 2013 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under Description of Notes  Payment at Maturity and Description of Notes  Postponement of the Final Valuation Date in the accompanying product supplement no. UBS-11-A-III. THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. JPMORGAN CHASE IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES HAVE DOWNSIDE MARKET RISK SIMILAR TO THE COMMODITY. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF JPMORGAN CHASE. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON AND UNDER RISK FACTORS BEGINNING ON PAGE PS-10 OF THE ACCOMPANYING PRODUCT SUPPLEMENT NO. UBS-11-A-III BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF YOUR PRINCIPAL AMOUNT. Security Offering We are offering Return Optimization Securities linked to the price of Gold. The Securities are offered for a minimum investment of 100 Securities at the price to public described below. The return on the Securities is subject to, and will be limited by, the Maximum Gain. The Maximum Gain and the Initial Commodity Price will be determined on the Trade Date. Commodity Multiplier Maximum Gain Initial Commodity Price CUSIP ISIN Gold 2.00 30.00% to 35.00%  46636T465 US46636T4655 See Additional Information about JPMorgan Chase & Co. and the Securities in this free writing prospectus. The Securities will have the terms specified in the prospectus dated November 21, 2008, the prospectus supplement dated November 21, 2008, product supplement no. UBS-11-A-III dated January 21, 2011 and this free writing prospectus. The terms of the Securities as set forth in this free writing prospectus, to the extent they differ or conflict with those set forth in product supplement no. UBS-11-A-III, will supersede the terms set forth in product supplement no. UBS-11-A-III. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product supplement no. UBS-11-A-III. Any representation to the contrary is a criminal offense. Price to Public Fees and Commissions Proceeds to Us Offering of Securities Total Per Security Total Per Security Total Per Security Securities Linked to Gold $10.00 $0.20 $9.80 The price to the public includes the cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge. For additional related information, please see Use of Proceeds beginning on page PS-26 of the accompanying product supplement no.
